In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00212-CR



       KENDRIC RENELL BRACKEN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 71st District Court
               Harrison County, Texas
              Trial Court No. 17-0237X




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER

       The appellant, Kendric Bracken, has filed a motion, through counsel, to extend the deadline

for filing his brief in this matter. The brief was due on March 9, 2018.

       In the motion, counsel does not provide the Court with any explanation, much less a

reasonable one, of the need for an extension of time. This Court interprets Rule 10.5(b)(1) of the

Texas Rules of Appellate Procedure as requiring counsel to provide specific information to justify

a requested extension, including the cause numbers of cases in which other briefs were filed; the

dates they were filed; the dates, cause numbers, and courts of matters scheduled for trial; the exact

dates of trial (if known); the expected duration of trial; etc. Broad, general statements do not

provide the required facts and are not adequate to meet the requirements of the rule. See TEX. R.

APP. P. 10.5(b)(1).

       All future motions to extend time must contain case-specific information adequate to

justify the request, or they will be denied.

       In this instance, we grant Bracken’s motion and extend the deadline for filing his brief by

thirty days, making the brief now due April 9, 2018. Further requests for extensions of time will

not be looked on with favor.

       IT IS SO ORDERED.

                                               BY THE COURT

Date: March 14, 2018




                                                 2